Title: To Thomas Jefferson from William Short, 30 March 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir,
Paris March 30. 1791

On my arrival here a few days ago I found your letter of the 23d. of January. The statement which you there give me of the reciept of my several letters is truly mortifying. They must necessarily have lost their principal merit by arriving so long after their contents had become known and given place to other matters of more recent date and greater interest. I had however followed the same mode of forwarding them which you had used—that is of sending them to Havre or any other port where I learned there were vessels about to sail for America. Before I went to Amsterdam I recieved your letter desiring I would write to you by the English packet. Since then I have done it regularly. I hope the letters which I sent from Holland by that conveyance will have been received in good time. The first of them is already acknowleged in your letter. I know that those sent by the way of the Texel will have met with a delay almost without example on account of the contrary winds which prevented any vessel leaving that place during several months.
I have learned by some of M. de St. Triest’s friends here that he has arrived in America. Of course you will have recieved my No. 44 which was sent by him and which was one of the three wanting at the date of your letter. The delay or loss of No. 45. gives me much mortification. It was a short letter written the morning after the English messenger arrived here from Madrid with an account that peace would not be interrupted. It was merely to give you that information, and was sent off in the instant to London in  hopes of its carrying you the first certain intelligence on that important subject. A duplicate also was sent, so that I may consider myself as doubly unfortunate. No. 46 was sent by a young man going to settle in America. I shall be exceedingly sorry if it should be lost as it was very particular with respect to what I had done here relative to our commercial interests.
The situation of this country is much more quiet than I expected to find it—extreme agitation and calm have been for some time alternative here and have thus often deceived the best observers. This will probably last as long as the assembly; and my particular opinion is that that will be as long as they can support themselves.—As they have the means of making money and of exciting the alarms of the people with respect to what they call the contre-revolutionaires, it is difficult to say when their popularity will cease. I must add however that the opinion of all the most moderate and most enlightened persons with whom I have spoken here as well in as out of the assembly, is that the assembly is really disposed to end itself, and that letters of convocation for a new legislature will be issued before the 14th. of July. M. de la F[ayette] the Duke de la R[ochefoucauld] and M. de M[ontmori]n are of this number. I mention them because your personal acquaintance with them will enable you the better to appreciate the opinion. I think they decieve themselves by their wishes, and by the loss of influence which some of the leaders of the popular party have lately experienced in the assembly and particularly the La Meths and Barnave. This I consider however as only momentary, as they will always be the supporters of those principles which please the galleries who are the distributors of popularity and in general decide that of the assembly.
The decrees relative to the clergy give much uneasiness in the provinces and particularly those which diminish the number of parishes. On the whole the new constitution of the clergy formed by a committee of Jansenists, with the real intention of invigorating the Roman catholic religion, will probably turn out the most dangerous, as it always appeared the most useless and most improper operation of the assembly. It has in many places produced a conflict, in the minds of the people (of all classes but particularly of the lowest and most numerous) between their devotion and their attachment to the revolution, for which they were not yet ripe and which may end to the disadvantage of the latter.
The Cardinal de Brienne had written to the Pope to notify his having taken the new oath. The Pope in his answer passed such  severe censures on his conduct and particularly with respect to what he said himself of this oath, as if he took it for form only and rejected it internally, that he has sent him back his hat as Cardinal which he refuses longer to wear. As their correspondence was in Latin it is not surprizing that there should be some misunderstanding as to the construction of a sentence which occasions the whole dispute. Some think it is the intention of the holy see to declare France schismatick. In that case the Cardinal would probably be made Patriarch. It would however create much uneasiness discontent and disorder, and this would be a reason the more with the Holy see.
The scene which passed at the Thuilleries in the King’s apartment and of which you are already informed brought on an indisposition that was for some time alarming as he is essential to the preventing of intestine dissensions that would be immediately followed by civil war. He is at present recovered, but it would seem impossible that he should long support such agitation of mind and inactivity of body as he is now subjected to.
Since my arrival here nothing further has been done in such articles as concern our commerce. The diplomatick committee and particularly M. de M[ontmori]n desire much to obtain a change in the decree relative to tobacco so as to put the American vessels on the same footing with the French. I find many others well disposed also and it will certainly be effected with time. The duty also will then be reduced. In the beginning there would have been no possibility of getting them to listen to less than 5. sous a pound, for a variety of reasons with which you are already acquainted and which it is useless to repeat here.
I have an extract of the Procès verbal by which it appears that the American oils alone are admitted by the decree of the assembly which reduces the duty to 6.₶ the quintal. I enclose you a note from one of the committee of commerce which shews that the duties and taxes to which these oils were formerly subjected amounted to the same less one sol and an half. Had the arrêt du conseil continued, the 10. sous per livre would have ceased with the last year. But the assembly refused to reduce the duties lower than 6.₶ and this was done on account of the reclamations of some tanneries and the diplomatick committee. The same causes will operate with time to reduce it still lower.
I saw yesterday the member who is to propose the extension to the foreign possessions of France, of the decree for the abolition of the droit d’aubaine. The decree has already as I have informed  you passed the several committees. He assured me it would be proposed to-day or to-morrow. He has no doubt of its passing without opposition at present. It is possible however he may be mistaken, though there is much more probability of success at present than formerly.
Ships and vessels built abroad are no longer to be sold here. This is a new and favorite idea with the assembly. They will not hear of modifying it at present, though some of the most enlightened of the committee with whom I have spoken are disposed to it. It may be found proper perhaps after a little while to propose some exceptions to the general exclusion.
I recieved and gave the supplement to your report on weights and measures to the persons you desired. The Bishop of Autun has been induced by the academy of Sciences to change his basis and to adopt a section of the meridian to be measured between Dunkirk and Barcelona. The assembly decreed this proposition a few days ago. The English Parliament having made no step towards meeting the advances of the assembly they have determined to proceed alone. M. de Condorcet promises to send me immediately a copy of the report of the academy which determined this change to be forwarded to you.—As the great object is to obtain a fixed standard the end will be answered although the means of execution are different.
Barnave has been for a long time and still is employed in framing the plan of connexion and dependence between this country and her colonies. From the interests which prevail at present there is no doubt it will be severely exclusive. Nothing will be decided probably until the new colonial assemblies shall have expressed their sentiments, but these sentiments will have little weight if they are not conformable to those of the national assembly and if the forces sent there should have a decided superiority.
Much is said here about the hostile intentions of the Prince de Condé and the French refugees who are with him or distributed on the borders of France.—Their wild projects and imprudent conversation will only serve as a support to the present assembly. I endeavoured to convince of this truth some of those whom I saw at Brussels, and particularly the Prince de L—— grandson to a lady of your acquaintance. He and others seemed sensible of it. Still they repeated constantly that it would take place—that Spain, Prussia, and the Emperor would act in concert to support them and other follies of the kind. It was evident to me that they decieved each other.—They think that three fourths of the people are against  the revolution and that if an handful of good troops entered France they would be joined by a majority. It is possible they may make this experiment, taking care always to secure a retreat. It would probably produce much disorder and bloodshed here.
Preparations are making for hostile operations in the North with much activity and indeed every day which passes without bringing an account of peace renders war more probable. You will recieve the earliest intelligence from that quarter by the papers which you inform me M. Dumas sends you by the English Packet. The naval preparations of England go on also and must soon shew their real destination. It is even expected that the press will be renewed. When I left Holland that country was much embarassed by the anticipation of the effect of their present alliance. Several of the cities seemed disposed so to construe the present position as not to consider it the casus fæderis. There is no doubt however that they will definitely be forced to do whatever their allies may think proper.
The French Ambassadors at Rome and Venice having not complied with the new oath prescribed are recalled. Their successors are M. de Segur and Durfort lately at Petersburg and Florence. Several other nominations have taken place also, in which the minister trying to please all parties has pleased none. They are for the most part young men employed now for the first time in the corps diplomatique.
The newspapers which you supposed would accompany your letter have not come to my hands.—The letter from the Secretary of the Treasury has probably met with more delay than you expected. I have not recieved it although there are letters here as late as Feb. 10. My absolute ignorance of his views and intentions (having not heard a tittle from him since Sep. 1.) is embarassing, as it disables me from conjecturing what it is proper to say or do in certain cases which he must have foreseen. I take it for granted he has information of the letters you write, and particularly of the 7th. page of that of August 26. As yet no inconvenience has arisen but there may arise with time. Besides large sums of money lying idle at the same time that a double interest is paid, viz. on it and the debt it might extinguish, appears to me bad policy when it might have been so easily foreseen and prevented, whether it was destined to be called for in America or used otherwise.
I am much pressed now by those who wish to make a loan to the U.S. elsewhere than in Amsterdam, and which I have already mentioned to the Secretary of the treasury. I know nothing more  than what I then communicated to him, except that they urge there being no time lost in commencing the business. The credit of the U.S. being thus favorably considered in several countries cannot but be an agreeable circumstance. Nothing of course will be done further, as he knows, until he expresses his sentiments.
I know not whether I am to construe your silence as to what was done in the business mentioned in the 6th. page of your letter abovementioned (Aug. 26) as approbation or disapprobation. I think there is room neither for the one or the other as there appeared to me no alternative. Still I should have been glad to have had your sentiments as they might have been a rule on a future occasion.
This letter will go by the English Packet. I will ask the favor of you to communicate to the Secretary of the Treasury such parts as relate to his department. I do not write to him at present that I may avoid repetition. I have the honor to be with the sincerest attachment Dear Sir, your most obedient humble servant,

W. Short

